 618DECISIONSOF NATIONAL LABORRELATIONS BOARDW. J. Ruscoe CompanyandInternational Molders& AlliedWorkersUnion,AFL-CIO.Cases8-CA-4332,4357, and 4411June 30, 1967DECISION AND ORDERBEFORE MEMBERS FANNING, JENKINS, ANDZAGORIAOn April 19, 1967, Trial Examiner William Sea-gle issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in certain unfair labor practices and recom-mending dismissal of the complaint in its entirety,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel filed excep-tionsto the Trial Examiner's Decision and a sup-porting brief, and the Respondent filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational LaborRealtionsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in this case, including the Trial Ex-aminer'sDecision and the exceptions and briefs,and hereby adopts the Trial Examiner's findings,conclusions, and recommendations only to the ex-tent consistent herewith.1.The Trial Examiner found that the August 12,1966, discharge of the seven employees who hadjust struck because of the layoff of employee Justicewas not a violation of Section 8(a)(1) of the Act. Wedisagree.The employees concerned were par-ticipating in concerted activity protected by Section7 of the Act. Earlier that day they had beenthreatened with possible dismissal if they engagedin a work stoppage because of the Justice con-troversy. The dismissal letters directed to them in-dividually were distributed on the picket line thatafternoon and purported to be "official notice of ter-mination of employment." We so construe them,unlike the Trial Examiner, who viewed them as atacticalmaneuver. The purpose and effect of theRespondent's action in discharging the strikers wasnecessarily to restrain them from engaging in con-certed activities for their mutual aid and protection.Accordingly we find that the Respondent therebyinterferedwith, restrained, and coerced its em-ployees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1)thereof.'However, we do not find that the strikewas thereby converted into an unfair labor practicestrike inasmuch as the General Counsel elected notto allege that theory or to litigate it.'2.The Trial Examiner found no violation of8(a)(1)based on the antiunion statements ofForeman Garner made before and after the July 26election.He concluded that the employees did nottakeGarner's remarks seriously, and he viewedthese antiunion threats as repudiated by the merefact of Garner's discharge shortly after the strikeended. Garner's threats, as found by the Trial Ex-aminer, ranged from immediate discharge of anyoneparticipating in union activities and refusal torecommend such persons for other employment, toloss of the employees' Thanksgiving turkey, theirChristmas bonus, their coffebreak, and the possi-bility of a projected new plant.; The impact of suchactivity is not judged by subjective testimony.4 Theparties stipulated that Garner was a supervisor andagent of the Respondent. When the Respondentdischarged Garner, at least partly because he hadmade these coercive statements to employees, it didnot repudiate the statements by appropriate noticeto the employees. Accordingly, we find that theRespondent interferedwith.restrained,andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act in violation ofSection 8(a)(1) thereof. Similarly we find an 8(a)(1)violation based on the Respondent's telling JamesJohnson on October 20, and upon an earlier occa-sion in October, not to solicit for the Union duringcoffeebreaks.Not only does this record fail toestablish that Johnson was in fact obnoxious in sol-iciting for the Union during coffeebreaks, as theTrialExaminer implies,5 but it appears fromtestimony of Operations Manager Echnat that em-'SeeNational Packing Company, Inc,147 NLRB 446, see alsoRockwood Stove Works,63 NLRB 1297-98, where the Board construeddischarge notices saying"You have provoked your discharge by con-tinued absenteeism"as not intended to effectuate a termination of the em-ployer-employee relationship but a tactical maneuver designed to coerceresumption of work,basing its 8(a)(I) finding of violation on "threateningdischarge and purporting to discharge"the strikerszThe relevant issue revolves around the conduct during the strike ofstrikers Ruth Six and Tina Johnson and Respondent's alleged justifica-tion in discharging them on September 1 and refusing to reinstate themwith other strikers on or about September 19. Viewing the strike as havingbeen converted into an unfair labor practice strike would not absolvestrikers of responsibility for strike misconduct However,as the Trial Ex-aminer observed, where the provocation involved in an employer's unfairlabor practices is great, only flagrant misconduct will bar reinstatementof a striker'For example, Ruth Six testified that he said "You girls got yourUnion so it will get you right out the door," and James Johnson"Anybody thathe found participating in this union bit he would fire on thespot."4We note, incidentally, that only one rank-and-file employee testifiedconcerning her subjective reaction toGarner'sremarks and heranswer-"ln a way, yes and no Mostly no"-was equivocal5The employee petition alleging"harassment,"introduced by theRespondent, is a signed statement dated October 20, 1966,objecting toJames Johnson soliciting for union membership without reference toplace,time, or particulars166 NLRB No. 75 W. J. RUSCOE COMPANYployees who wished to avoid union solicitationcould have gone to another break area where smok-ing is permitted, or. for that matter, to the restroom,or outside the plant.6 Echnat also testified that be-fore he learned that employees have the right todiscuss union matters during coffeebreaks, it washis view that Johnson shouldn't "bother" the peopleon coffeebreak, and that he later amended thisdirection by telling Johnson that he might do so "solong as we did not get complaints ..." The right tofree discussion of union matters on nonworktimesuch as coffeebreaks would be meaningless if sub-ject to curtailment simply because a fellow em-ployee registers displeasure in general terms.Wesee no basis on this record for failing to find that theRespondent violated Section 8(a)(1) by restrictingJohnson's solicitation for the Union during cof-feebreaks.3.The Trial Examiner found no violation withrespect to the September I discharge of Tina John-son and Ruth Six for alleged picket line miscon-duct and the Respondent's refusal to reinstate themwith the other strikers reinstated on or about Sep-tember 19.7 We disagree with this finding. As weanalyze the record concerning the picket line activi-tiesof these two employees, the evidence ofmisconduct is insufficient to justify discharge. Wefindthereforethat-liketheAugust 12discharges8-these discharges and the refusal toreinstate severalweeks later were part of theRespondent's effort to restrain employees engagingin concerted activities for their mutual aid and pro-tection. in violation of Section 8(a)(1) of the Act.The Trial Examiner concluded that Tina Johnsonand Ruth Six were discharged because of the Bostcar incident of August 3 1. fully accepting Echnat'stestimony concerning their participation in italthough he did not accept his testimony concerningan alleged license plate incident of August 30 in-volving Linda Lobbe as well as Tina Johnson andRuth Six. The Trial Examiner found that the latterincident was not a contributing reason for the twodischarges,noting the confusion in Echnat'stestimony about the incident.Evidence concerning the Bost car incident in-cludes four photographs taken by Echnat coveringa period of 4 to 5 minutes which, in sequence, show:(1) the two girls standing with other strikers in frontof Bost's car as he attempted to enter the plantgrounds the morning of August 31; (2) Tina John-son with her left hand on the car's left fender and acAccording to Echnat, employeesare restricted to the factorygroundsduringcoffeebreaks; there are two coffee areas and employees maysmoke andhave theircoffee "there,or outside, or in the restrooms."?Tina Johnson was working and not ableto apply forreinstatementuntil "a fewdays later "sRuth Six wasone of theseven dischargedon August 12.The Respondentintroduced as exhibits the photographsshowing TinaJohnson and Ruth Six infront of andin contactwith the car, the GeneralCounsel introducedthe remaining two showing them walkingaway andstanding on the sidelines619cigarette in her right hand, Ruth Six apparently withboth elbows on the hood (or one hand and one el-bow), while two others push against the right frontfender of the car, one with his hand under thefender, and several others standing by; (3) TinaJohnson and Ruth Six walking away from the carwhile the others (except for a girl) lift the front endof the car off the ground; and (4) Tina Johnson andRuth Six on the sidelines watching as the car entersthe plant grounds, only one person now having hishands on the car, toward the rear. The Trial Ex-aminer noted that these photographs were not mo-tion pictures and so not conclusive, but viewedthem as tending to support Echnat's testimony con-cerning the participation of Tina Johnson and RuthSix in the incident. This testimony, however, wascouched by Echnat in terms of Tina Johnson andRuth Six attempting "to hold back" the Bost car "inconcert with others," and "very actively attemptingto push the car back." Echnat was the only witnessfor the Respondent. Based on his testimony and thephotographs described above, only two of whichshow participation at all and that passive,9 we viewthe evidence concerning the actions of Tina John-son and Ruth Six in connection with this incident asinsufficient to justify their discharge.We note thatEchnat also testified that no employees weredischarged for simply blocking the exit. These girlsappear to have done little more than that. In the cir-cumstances here we are not persuaded that theirlimited attempt to push the Bost car backward wasmisconduct serious enough to justify discharge andrefusal to reinstate.With respect to the refusal to reinstate Ruth Sixan added question arises by reason of an incidentwhich occurred several days after her discharge.This occurred September 3 and involved the driverfor a trucking company and four girls: Mildred Ar-vay. Ella Whiteman, Linda Lobbe, and Ruth Six. Ineffect, the Respondent contends that Six s par-ticipation in this incident, along with predischargeincidents, should bar her reinstatement, referring tothe accumulative effect and the fact that it was com-mitted in concert with individuals whose miscon-duct the General Counsel has conceded forfeitedtheir right to reinstatement. 10 This, however, over-looks the fact that another of the participants in thisincident,LindaLobbe,who had figuredprominently in the earlier license plate incident, wasreinstated at the end of the strike. The Respondentintroduced in evidence two photographs of the Sep-10This concession by the General Counsel applies to Mildred Arvayand William Bolyard, discharged on August12 and againon August 17,and Ella Whiteman, apparently discharged in early SeptemberJames Johnson (unrelatedtoTinaJohnson),who like Arvay andBolyard wasalso dischargedon both August 12 and 17, was reinstated bythe Respondentbefore the complaintissued.We thereforefind no ment inthe GeneralCounsel's exceptionto the Trial Examiner's failure to issuea remedial order concerning James Johnson. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDtember 3 incident, taken by Echnat, showing thefour girls who took part. In both photos Lobbe andSix are farther away from the truck than the othertwo girls, whose participation in this incident is con-ceded to have overstepped the bounds of accepta-ble strike conduct. In one photo Arvay is shownclose to the foot of the truckdriver (who is in thecab) and Whiteman appears about to "throw apunch"; in the other, Whiteman has a pop bottle inher hand, which apparently was subsequentlythrown through the truck window. In neither pic-ture does Ruth Six appear to be taking the activepart described by Echnat: "throwing a punch" atthe truckdriver. t t Echnat also testified that he didnot see Ruth Six touch the truck, but he "wouldsay" that she had the truckdriver by the trouser legfor a matter of seconds. By contrast, he describedMildred Arvay and Ella Whiteman as attempting topull the driver out of the truck. The driver did nottestify because, according to the Respondent, hehad suffered a serious accident shortly before thehearing.Thus Six's testimony, that the driverprovoked the incident by calling the girls "bitches"when they asked him why he came to the plantwhen other drivers didn't, stands uncontradicted.Unlike the Trial Examiner, we are not convinced onthis record that Six actively participated in the as-sault on truckdriver Arlan White. Nor do we thinkthat Six's throwing one handful of small gravel atEchnat's back when he was discovered taking pic-tures of the incident is misconduct so grave as tojustify the refusal to reinstate her. Six had, only 2days before, been discharged by the Respondent forthe second time since the strike began on August12.Her limited participation in the September 3 in-cident, while improper, we do not find sufficientlyflagrant in the circumstances-including the factthat participant Lobbe was reinstated-to justifyher removal from the protection of the Act. Ac-cordingly, we shall order that both Ruth Six andTina Johnson be reinstated with backpay from thetime they requested reinstatement until the date itis offered them. 12CONCLUSIONS OF LAWThe Trial Examiner's Conclusions of Law 3through 5 are amended as follows:3.By dischargingMildredArvay,WilliamBolyard.ClarenceHammond, James Johnson,Olympia Mangli, Ruth Six, and Pearl Warier on Au-gust 12, 1966, while engaging in protected con-certed activities, the Respondent has violated Sec-tion8(a)(1) of the Act.4.By discharging TinaJohnsonand Ruth Six onSeptember 1, 1966, and by refusing to reinstatethem thereafter on the ground that they had been" Echnat testified "The photograph I think will show that Ruth wasapparentlythrowing,for lack of another word,a punch -guiltyof strikemisconduct, theRespondentrestrained its employees engaged in concerted ac-tivities for their mutual aid and protection in viola-tion of Section 8(a)(1) of the Act.5.By interfering with, restraining, and coercingits employees in the rights guaranteed in Section 7of the Act through coercive statements of ForemanGarner and of other supervisors and managerialrepresentatives, the Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(1) of the Act.In addition we conclude:6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) of the Act.7.The Respondent has not engaged in unfairlabor practices by discriminating in regard to thehire and tenure of employment of James Johnsonapart from his inclusion in the group discharged onAugust 12.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, W.J.Ruscoe Company, Akron. Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging activities of its employees pro-tected under Section 7 of the Act by dischargingany of its employees because of their protected ac-tivities, or by refusing to reinstate them for thatreason.(b)Threatening any of its employees witheconomic reprisal should they engage in any activi-ty protected under the Act and unduly limiting theirsolicitation in connection with union activities dur-ingcoffeebreaksby conditioning it upon theabsence of employee complaints.(c) In any other manner interfering with,restraining, or coercing employees in the exerciseof their right to self-organization, to form, join, orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, toengage inconcerted activities for the purpose ofcollective bargaining or othermutualaid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative actiondesigned to effectuate the policies of the Act:(a)Offer immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, to Tina Johnson and Ruth Six.(b)Make Tina Johnson and Ruth Six whole forany loss of pay suffered as a result of the Respond-ent's unfair labor practices with respect to them," Member Zagoria, in agreement with the Trial Examiner, would findthat TmaJohnson and Ruth Six were not required to be reinstated W.J. RUSCOE COMPANY621computed in accord with theF.W. WoolworthCompanyformula (90 NLRB 289). together withinterest thereon at 6 percent per annum, as set forthinIsis Plumbing and Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to determinethe amounts of backpay due under the terms of thisOrder.(d)Post at its plant in Akron, Ohio. copies of theattached notice marked "Appendix."t°; Copies ofsaidnotice, to be furnished by the RegionalDirector for Region 8, after being duly signed byRespondent's representative. shall be posted by itimmediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees and to applicants for employ-ment are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered. defaced, or covered by another material.(e)Notify said Regional Director. in writing.within 10 days from the date of this Order, whatsteps have been taken to comply herewith.I I In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."through representatives of their own choosing,to engage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection,or to refrain from any orall such activities.WE WILLOFFER to Tina Johnson and RuthSix reinstatement to their former or substan-tially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make them whole for any loss of pay suf-feredas a result of our unfair labor practiceswith respect to them.DatedByW. J. RUSCOE COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue,Cleveland, Ohio 44115, Telephone 621-4465.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage our employeesfrom engaging in any activity protected underthe Act by discharging them for engaging inprotected concerted activities, or by refusingto reinstate them for this reason.WE WILL NOT threaten our employees witheconomic reprisal if they engage in any activityprotected under the Act.WE WILL NOT unduly limit our employees intheir solicitation in connection with union ac-tivities during coffeebreaks by conditioning itupon the absence of employee complaints.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations. to join or assist anylabororganization, to bargain collectivelyWILLIAM SEAGLE, Trial Examiner: The charge in Case8-CA-4332 was filed on August 16, 1966, and a com-plaint was issued thereon September 29, 1966; the chargeand amended charge in Case 8-CA-4357 were filed onSeptember 13 and 27, 1966, respectively, and a com-plaint was issued thereon on October 17, 1966; and thecharge in Case 8-CA-4411 was filed on November 7,1966, and a complaint was issued thereon December 13,1966.All three cases were consolidated for hearing by anorder of the Regional Director entered on December 13,1966.The principal issue in these cases is whether theRespondent violated Section 8(a)(3) and (1) of the Act bydischarging some of its employees who had engaged in astrikewhich began on August 12, 1966, and by sub-sequently refusing to reinstate two of them, Tina Johnsonand Ruth Six, because of alleged misconduct during thestrike. Subsidiary issues are whether the Respondent vio-lated Section 8(a)(1) of the Act by various acts of inter-ference, restraint, or coercion.Counsel for the Respondent having filed answers, inwhich the commission of any unfair labor practices wasdenied, the duly designated Trial Examiner held a hearingon the issues presented by the pleadings at Akron, Ohio,on January 31 and February 1, 1967.Subsequent to the hearing, counsel for the GeneralCounsel and for the Respondent filed briefs, which havebeen duly considered. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the record so made, and in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing:FINDINGS OF FACTiTHE RESPONDENTThe Respondent, W. J. Ruscoe Company (hereinafterreferred to as Ruscoe),is,and at all material times hasbeen, an Ohio corporation, maintaining its principal officeand place of business at Akron, Ohio, where it is engagedin the manufacture and sale of packaged adhesives, homerepair kits, and laminates.In the course and conduct of its business operations,the Respondent annually sells and ships its products, ofa value in excess of $50,000, from its Akron, Ohio, plantdirectly to points outside the State of OhioThe Respondent admits that at all material times it hasbeen an employerengaged incommerce within the mean-ing of Section 2(6) and (7) of the Act, and I so find.It.THE LABOR ORGANIZATION INVOLVEDInternationalMolders& AlliedWorkersUnion,AFL-CIO (hereinafter referred to as the Union), is alabor organization that has successfully organized theproduction employees of the Respondent.HI.THE ALLEGED UNFAIR LABOR PRACTICESA. The Strikeand the Dischargeof the StrikersAfter an organizational campaign in the summer of1966, and a Board-conducted election, which was held onJuly 26, 1966,' the Union was certified on August 2,' andthe Respondent and the Union entered into negotiations.Ultimately, a collective-bargaining agreement was en-tered into between the parties 'The strike, which is the principal factor in the presentcase, was precipitated by the layoff of one of the Respond-ent's employees by the name of Roger Justice At thetime of the election, the Respondent was operating in twoshifts but it had only about 22 production employees. Thesecond shift was discontinued shortly after the election,due to lack of necessary personnel, and the employees onthe second shift were transferred to the first shift. One ofthese employees was Justice, who had been the leader ofthe second shift. Since Justice lost this position as leaderwhen he was transferred to the first shift, his rate of paywas cut from $2.25 to $ 1 95 an hour. The Unionprotested the reduction in Justice's rate of pay, andClaude Davis, the union organizer, accompanied by threeof the employees, William Bolyard, James Johnson, andMildred (Mig) Arvay, who constituted the Union's em-ployee committee,met with representatives of theRespondent to discuss the matter but Justice's grievancecould not be successfully resolved. Justice himself tookthe position that he would prefer a layoff to taking thereduction in pay, and on August 12 he was laid off. Onthe afternoon of the same day, D. M. Echnat, theAll references to dates hereinafter mentioned should he understood tobe in 1966 unless otherwise indicatedThe certification was amended on August 12The date of the agreement is not shown by the record but it must havebeen some time before the date of the hearing in the present caseRespondent'soperationsmanager, anticipating, ap-parently, that a work stoppage might be precipitated byJustice's layoff, issued a circular letter to all the em-ployees, explaining the reason for his layoff,cautioningtheemployees against becoming involved in anyunauthorized or illegal acts, and suggesting that if the em-ployees felt that the Respondent was guilty of an unfairlabor practice in laying off Justice, that a charge be filed.'Claude Davis, the union organizer, deciding, apparently,to act on this suggestion, proceeded that same afternoonto the Board's Regional Office in Cleveland, in order tofile such a charge While he was gone, some of the em-ployees decided to quit work in protest against Justice'slayoff, and walked out of the plant. While they were stillcongregated outside the plant, Davis, who after he hadreturned from Cleveland, had learned of the walkout in atelephone call to him by Mildred Arvay, arrived at theplant.As he did so William Clause, the assistant to theRespondent's president,emerged from the plant, and heand Davis were engaged in discussing the situation whenEchnat came out of the plant, and handed to Davis agroup of identical letters addressed to each of the strikers,informing each of them that he or she was discharged,because of his or her participation in an unauthorizedwalkout after being warned of the possibility of dismissal.Each striker was also requested to turn in any companytools, clothing, or other material, and advised that hispaycheck was available for pickup.' Having distributedthe discharge letters to the striking employees, Davis, de-cided, apparently, to approve their strike, and gave themreadymade picket signs, which he carried in his car, andwhich the striking employees carried thereafter on thepicket line.The employees who received discharge letters on Au-gust 12, the first day of the strike, were Mildred (Mig) Ar-vay, William Bolyard, ClarenceHammond,James John-son, Olympia (Libby) Mangli, Ruth Six, and Pearl Warier.These seven employees were joined subsequently byother employees who supported the strike. Mary Arvaydid not join the strike on August 12 because she was onvacation on that day. However, she did receive on thatday a telephone call from Richard (Dick) Stanley, herforeman, who read her the Respondent's letter explainingJustice's layoff, and then asked her whether she was withthe girls or with the Company. When she replied that shewas with thegirls,Stanley told her about the dischargeletter, which had also been read apparently over the inter-com, and added: "Mary, I am afraid that you are fired."This did not seem to convince her that she was reallyfired, however, for she replied: "You can't fire mebecause there are two sides to every story " Stanley'sresponse to this observation was to remark that she hadhim buffaloed, and they both laughed. Stanley then askedher whether she would be in to work on the followingMonday, August 15 (August 12 was a Friday), and shetold the foreman that he would see her on Monday eitherinside the plant or on the picket line On Monday, August15, Arvay joined the strikers on the picket line. Anotheremployee, who did not receive a discharge letter on Au-gust 12 and who did not Join the strike until Monday, Au-gust 15, was Tina Johnson.iThiscircular letter is in evidenceas G C Exh 3 The chargethat wasfiled by theUnion in behalf of RogerJustice, which bears the case number8-CA-4328, is an evidence as Resp Exh I5These letters of discharge are inevidence as G C Exh 2 W. J. RUSCOE COMPANY623The most singular of the employees who joined thestrikers was Violet(Vi) Miller, who was an assistant toForeman Earnest E. Garner, the head of department 25,and who was herself undoubtedly a minor supervisoryemployee, for she even had the power to hire and fire.Despite her position,she had voted unchallenged in theelection,and walked out with the other strikers on August12. She did no picketing,however,because, as she ex-plained, she was the mother of seven children.Although the strike had been precipitated by thedischarge of Roger Justice, his discharge was not an un-fair labor practice,for after due investigation the chargethat had been filed in his behalf it was dismissed. Thestrike must be regarded,therefore,as economic.6The picketing of the plant during the strike was notpeaceful;indeed, it was marked by violence or by thethreat of violence, or by other unlawful conduct, such asblocking ingress into or egress from the plant, and theRespondent sought and obtained from the Court of Com-mon Pleas of SummitCounty,Ohio, a restraining orderagainst such conduct, the order being entered on August17. On the same date, the Respondent addressed a circu-lar letter to all of the striking employees,inviting all ofthem except three, whom it considered to be guilty ofpicket line misconduct,to return to work. The three ex-cepted employees, who were discharged by the Respond-ent because of their misconduct, were Mildred Arvay,William Bolyard, and James Johnson.Mildred Arvay was discharged because on August 12she had obstructed the passage of a motor truck by jump-ing on the running board and screaming,"You better nottry to come in," with the result that the driver,in order toavoid injury to her, had been compelled to stop,and alsobecause on August 13 she had impeded the movement ofa car being drivenby David (Larry)Stock through themain gate of the plant.She attempted to 'open the door ofthe car and,being, apparently,unable to do so, hung on tothe door handle of the car while it was proceeding for adistance of approximately 100 feet. While she was thusrunning alongside of the car, she was shouting,"Don'tcome in-you'll be sorry-we'll get you if you do."Mildred Arvay was not called as a witness by counselfor the General Counsel and thus the Respondent's ac-count of the misconduct which led to her discharge mustbe regarded as unchallenged.Counsel for the GeneralCounsel did call Bolyard and James Johnson as wit-nesses, however,and challenges the justifications fortheir discharges.The reason advanced by the Respondent for thedischarge of Bolyard was that on August 15 he hadopened the door of a car being driven by David Stockwho was attempting to enter the main gate of the plant,pulled Stock from the car,and swung at the latter. Thecombatants were then separated by McPherson, theRespondent's vice president, and by Richard(Dick) Stan-ley, one of its foremen. Called as a witness,Bolyard didnot deny accosting Stock while he was attempting toenter the plant but claimed that it was Stock who had firstswung at him,although neither this blow nor his returnblow registered.The further justification offered byBolyard for his conduct on this occasion was that Stock"came flying into, across the picket lines," doing "everybit of 40,"and almost skidded into the pickets as hestopped.As the picketswere blocking ingress into theplant,it is hardly surprising,however,that any employeetrying to getinto the plant should"come flying."It is alsosignificant that when Bolyard was askedwhether he hadexchangedany wordswith Stock before the latter swungat him, he did notgive a verypositive answer to thequestion."No," he testified,"I don'tthinkwe exchangedany." [Emphasis supplied.]James Johnson was dischargedby theRespondentbecause of his participation in a wild automobile chase ofthe sameDavid Stock on August 15. Thepickets werewaiting for Stock as he drove out of the plant.Accordingto the testimony of Johnson,the pickets merely wanted totalk to Dave Stockabout the troubleof the day before,and to persuade him not to engage in fisticuffs. It is fairlyobvious, of course, as Johnsonwas finally forced to ad-mit, that their purpose was to persuade him not to workduring the strike. But Dave Stock drove out of the plantso fast that Johnson and the other pickets were unable totalk to him.With Bolyardand another unidentified picketin his car,Johnson,therefore,decided to set off in pursuitof David Stock.Richard Stock,the brother of DavidStock, in orderto protecthis brother,followed the othertwo cars already on thehighway. ClaudeDavis, the unionorganizerwho hadcome to the plant because he hadheard that there would be trouble on the picket line, fol-lowed the other three cars,and Echnat,the Respondent'soperations manager,who hadobserved the initiation ofthe chase froman officewindow, came out and followedthe other four cars in order to see what would happen andto make sure that David Stock reached home safely. Inthe wild chase that ensued for a distance of over three-fourths of a mile at a speed of between 45 and 50 milesan hour, and during which the cars at times changed theirrelative positions,disaster was narrowly averted.I creditthe testimony of Echnat that at one point in the chaseDavis attempted to force Richard Stock's car off theroad, andthat Bolyard,who was inthe backseat of John-son's car, was waving from the window what appeared tobe a jackhandle or tire iron,and yelling, "Iwill get you"or "We willget you." It isdifficultindeed to credit John-son's testimonythatbeforethe chase started he hadremoved the tire iron,jack handle, and other utensils fromthe back seatand floor board of his car,and put them inthe trunkof the car,in order to make room for Bolyard.The objectsin question should normally have been in thetrunkof the car. If they werenot, the suspicion is arousedthatthey were there as an arsenal of weapons whichmight come in handy during the strike. Even if I were tocredit fully Johnson's testimony,moreover,itwould beapparentthathe had been involved in an episode whichwas inherently calculatedto terrifyany nonstriking em-ployee. Considering the nature of the conductof whichsome of thestrikershad already been guilty, and whichcouldhardly bedescribed as peaceful, any nonstrikerbeing pursuedby a car fullof pickets would be entirelyjustified in concluding that if they caught up with him theywould not confine themselves to exchanging words.Subsequent to their discharges on August17, MildredArvay andWilliam Bolyard became involved in miscon-duct of such a serious nature that counsel for the GeneralCounsel is not seeking their reinstatement or claiming anybackpay ontheirbehalf.So far as James Johnson is con-6 Indeed,none of the complaints involved in the present case containsnor is it alleged in any of the complaints that the strike was prolonged byany allegation that the discharge of Justice was an unfair labor practice,an unfair labor practice of the Respondent 624DECISIONSOF NATIONALLABOR RELATIONS BOARDFerried, counsel for the General Counsl stated at the hear-ing and repeated in his posthearing brief that he is also notseeking any remedy in his behalf' but the reason for thisis not the same as in the cases of Arvay and Bolyard Pur-suant to an informal settlement agreement, James John-sonwas reinstated by the Respondent with the un-derstanding that he would not be entitled to backpay Thethree discharges of August 17 have, therefore, becomemoot and they have been considered in some detail onlybecause counsel for the General Counsel contends thatthey constituted provocations on the part of the Respond-ent, justifying the fusther misconduct of the strikersDuring the strike the Respondent hired some new em-ployees who worked during the strike but they were notregarded by the Respondent as replacements for any ofthe striking employees. In fact, at no time during the year1966 did the Respondent have a sufficient number of em-ployees to carry on its factory operations. The strike, ofcourse, worsened the situation, and this serves to explainthe Respondent's anxiety to have the strikers, includingthose who had been discharged for merely participatingin the strike, return to work as soon as possible. Thestrikers rejected, however, the Respondent's offer of Au-gust 17, insisting, apparently, upon the reinstatement ofMildred Arvay, William Bolyard, and James Johnson.On August 19, thecasus belliof the strike ceased toexist. The discharge of Bolyard, who was the shift leaderon the first shift, left his position vacant, and on August19 the Respondent sent a telegram to Roger Justice offer-ing him Bolyard's job as shift leader Justice rejected theoffer, howeverMoreover, although Bolyard had beendischarged for illegal picketing, Echnat recommendedhim for employment by another employer who employedhimOn August 26, the Respondent renewed its offer ofAugust 17 to take all the strikers back except the threeemployees who had been discharged because of theirmisconduct, and as to these three employees, the Re-spondent offered to submit the issues involved in theirdischarge to arbitration. The Union rejected, however,the Respondent's offer to arbitrate the dispute.On September 1, the Respondent sent letters ofdischarge to two more of the strikers. Ruth Six and TinaJohnson. The letter mentioned "illegal picketing" as thereason for their discharge, and accused them specificallyof "physically attempting to obstruct the passage of cer-tain employees and conveyances into the factory groundson August 31, 1966 " About this time, the RespondentalsodischargedEllaWhiteman, another one of thestrikers,but it is conceded that her discharge waswarranted "The testimony at the hearing relating to the dischargesof Tina Johnson and Ruth Six has to do with three in-cidents: (1) the tearing of a license plate off a truck at-tempting to enter the Respondent's premises on August30; (2) the blocking of the passage of the Bost car- Bostwas one of the nonstriking employees-seeking to gainentrance into the plant and the rocking of the car in an at-tempt to turn it over on August 31; and (3) the assault ona truckdriver named Arlan White, seeking to gain en-trance into the plant, and the attempt to pull him from histruck.'See in 13 of the post hearing brief of counsellor the General Counsel,which followsprior inconsistent statements8On page 2, fn 9, of his brief, counsel for the General Counsel givesIdo not find that the discharges of Tina Johnson andRuth Six can be justified by their involvement in thelicense plate incident of August 30. This incident is notmentioned specifically in the letters of discharge, andcould not have been within the contemplation of Echnat,the writer of the letters, since it did not occur on August31, the only date mentioned in the letters. Echnat himselftestified at one point, moreover, that he did not regard theparticipation of Tina Johnson and Ruth Six in the licenseplateincidentassufficient justificationfortheirdischarge. Furthermore, Echnat had only vague recollec-tions concerning what had occurred during the attempt totear the license plate off the truck, and his effort to recon-struct the incident from notes and an unsigned statementonly led to confusion so great as to be difficult to resolve.Ifully accept Echnat's testimony, however, insofar asit relates to the Bost car incident of August 31. There isno doubt in my mind that both Tina Johnson and Ruth Sixparticipated alongwithMildredArvay and WilliamBolyard, not only in blocking the Bost car, but also in theattempt to turn it over. Indeed, Tina Johnson herself ad-mitted that at least on two occasions, one of which in-volved the Bost car, she not only stood in front of the carsthat attempted to get through the picket line and ob-structed their passage into the plant but also that sheplaced her hands on the automobiles She also admittedthat several of the pickets attempted to turn over the Bostcar, and it is difficult to believe that her share in the enter-prise was simply a ceremonial laying on of hands RuthSix's testimony concerning the Bost car incident is prettymuch to the same effect as that of Tina Johnson, and shespecifically admitted that while the Bost car was beingrocked she had her hand on its hood. Olympia Mangli,one of the General Counsel's own witnesses, testifiedthat when she came down to the picket line the evening ofAugust 31, Tina Johnson and Ruth Six told her that shehad missed "all the fun." The "fun" consisted not only ofblocking the car but also of attempting to turn it over.Thus Mangli testified.Q What else happened that was funny, did theysay anything about turning a car over almost?A.AlmostQ. They said they almost turned a car over?A.Almost.Q.And that was the thing that they thought wasfunny9A.Yes.Despite Ruth Six's denials, I also accept Echnat'stestimony that subsequent to her discharge she par-ticipated actively in the assault on the truckdriver, ArlanWhite. Mildred Arvay, Linda Lobbe, and Ella Whitemanwere the other girls involved in this incident, and it seemsapparent that they were acting in concert, so that the actsof one are fairly attributable to the others. When thetruckdriver, after going through the picket line, was at-tempting to get into his truck, Ruth Six grabbed him bythe trouser leg, and, at one point in the fracas, attempted,apparently, to throw what Echnat described as a punch.EllaWhiteman even threw a bottle through the windowof the truck. When the girls observed that Echnat wastaking photographs of the incident, EllaWhitemangrabbed Echnat and attempted to take the camera awaythe date of Ella Whiteman's discharge as September 15 butIam unableto verify this date from the record W. J. RUSCOE COMPANY625from him. As he ran away from them, the girls, includingRuth Six pelted him with a shower of stones, rocks, anddebris lying beside a telephone pole.'IIt seems that subsequent to their discharge Tina John-son and Ruth Six were,amongfive of the strikers -theothers were Mildred Arvay, William Bolyard, and EllaWhiteman-against whom contempt proceedings werebrought in the Court of Common Pleas for Summit Coun-ty,Ohio, for violation of its restraining order. The Unionchose not to call any of them as witnesses in the contemptproceeding, and each of them was fined $50. The fineswere suspended, however, on condition that they wouldrefrain from picketing or demonstrating in any fashion fora 30-day period up to and including October 22.On September 19, the strike ended, and all the strikerswere reinstated except those who had been dischargedbecause of their misconduct during the strike.B.Concluding Findings with Respect to the Dischargesof the StrikersIn considering cases involving the misconduct ofstrikers, the Board, while not condoning the misconduct,has attempted to balance the wrongdoing of the strikersagainst the wrongdoing of their employer.Where theprovocation involved in the unfair labor practices of theemployer has been great, it is only flagrant misconductthat will bar the reinstatement of a striker.' °Counsel for the General Counsel, who is familiar, ofcourse, with this doctrine, has attempted to bring thestrikers in the present case within its protection byrepresenting their conduct in the most favorable manner,and the Respondent's conduct in the least favorablemanner. In proceeding in this fashion, however, hefrequently departs from reality and the dictates of com-mon sense.The major theme which he seeks to develop in his briefis that the Respondent "was continually provoking thestrikerswith unfair labor practices into committingfurther indiscretions." Considering that the strikers num-bered 9 or 10, and that no less than 3 of them engaged insuch serious misconduct that even counsel for theGeneral Counsel concedes that their reinstatement wouldnot be warranted, and that 3 others of them engaged inmisconduct of such a dubious nature that their right toreinstatement is disputed, the term "indiscretion" in rela-tion to their conduct would seem to be something of anunderstatement.Apparently, counsel for the GeneralCounsel regards even the following version of the wildautomobile chase of David Stock as an "indiscretion," forhe declares: "Whether the boys' or Mr. Echnat's versionof the Stock car incident is credited does, not seem to besignificant.Even Echnat's version, embellished as it iswith a few shouted threats of `I will get you' and thebrandishing of a tire iron or jack handle at the Stock au-tomobile for at most a few seconds, does not describeconduct on the part of either Johnson or Bolyard which isso flagrant as to remove them from the protection of theAct."Counsel for the General Counsel launches his attackon the Respondent by contending that Mildred Arvay,William Bolyard, and James Johnson were discharged bythe Respondent because they constituted the three mem-bers of the union employee committee, and the Respond-ent wished to get rid of them. There is no good reason tosuppose, however, that the discharges of the three unioncommittee members were anything but a coincidence.Counsel for the General Counsel did not even attempt tochallenge the discharge of Mildred Arvay, and, so far asJames Johnson is concerned, his ultimate reinstatementby the Respondent is hardly consistent with an enduringdiscriminatory purpose.Counsel for the General Counsel continues his buildupof the Respondent's "provocations" by assuming that theRespondent does not dispute that the strike was a pro-tected concerted activity. Counsel for the Respondentseems to have made no such explicit concession at thehearing, and in its letters of discharge to the strikers theRespondent itself accused them of participating "in anunauthorized walkout." Doubtless because it is so uncer-tain that there was any concession on this subject, coun-sel for the General Counsel seeks to bolster his positionby assuming that Clause and Davis had "agreed" to letthe Board decide the Justice dispute while the strikerswould return to work. Actually, there was no such agree-ment. The only "agreement" which Clause made was tohave ameetingto talk over the problem, and whethereven this agreement was binding on the Respondent doesnot really appear, since it is unclear whether the authorityof Clause, as assistant to the president of the Respondent,was superior to the authority of Echnat as operationsmanager. Davis himself seems to have behaved as if heknew that Echnat had the greater authority, for when thelatter came out of the plant with the discharge letters, heaccepted them, and not only distributed them to the strik-ing employees himself but at once went to get the picketsigns for them. Thereafter at least it certainly cannot besaid that the Respondent was engaged, as counsel for theGeneral Counsel puts it, "in torpedoing the peacefulresolution of the strike," for it was the Union and thestrikers who remained obdurate, and refused to return towork pending the submission of the dispute to arbitration.In the popular sense of the term the walkout of August12 was a wildcat strike, since the employees walked outwithout prior consultation with or authorization byresponsible union officials whom they had selected torepresent them. It would seem, however, that there is nooccasion in the present case to decide whether this cir-cumstancemade the strike an unprotected activitylegally, since the Respondent has refused to reinstateonly two employees guilty of strike misconduct, and theseemployees would not be entitled to reinstatement even ifthe strike were a protected concerted activity.The next step of counsel for the General Counsel, inhis effort to establish the "provocation" of the strikers bytheRespondent, is to argue that the strike, althougheconomic in its origin, was converted into an unfair laborpractice strike by the discharges of the strikers. But, apart9There are in evidence some photographs of the incident involving thetruckdnver, Arlan White, as well as photographs of the Bost car incidentof August 31 These photographs tend to support Echnat's testimony con-cerning these incidents but it must be remembered that being still photo-graphs, rather than motion pictures, they do not reflect the whole of theactions, and that they cannot, therefore, be regarded as conclusive, Itshould also be borne in mind that no inference unfavorable to the Respond-ent can be drawn from its failureto call ArlanWhite, the truckdriver asa witness,for Echnat testified that at the time of the hearing White was inthe hospital.10 This doctrine is well expressed,for instance,inTrumbullAsphaltCompany of Delaware,139 NLRB 1221, 1222-23. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the fact that it is nowhere alleged in the relevantcomplaint that there was such a conversion, counsel forthe General Counsel declared at the hearing that his posi-tion was that this was an immaterial issue," which is in-deed the case. Furthermore, the strike could not be con-verted into an unfair labor practice strike unless thedischarges of August 12 were unfair labor practices, andso far as this question is concerned, which is also im-material, the argument of counsel for the Respondent thatthese discharges were merely tactical, and hence did notconstitute unfair labor practices, is, to say the least, veryplausible.The Respondent never replaced any of thestrikers, and never really intended to replace any of thempermanently. The "discharge" letters were simply one ofthe several maneuvers in which the Respondent engagedin its efforts to induce the striking employees to return towork, and only those employees were actually dischargedwho, in the opinion of the Respondent, had engaged inserious strike misconduct. The purely tactical nature ofthe discharges of August 12 is best indicated perhaps bythe case of Mary Avay who refused to be fired on August12 and joined the strikers on August 15 Neither she, norher foreman, Stanley, seems to have taken her dischargevery seriously.12 In the light of this background, it is sure-ly hyperbole for counsel for the General Counsel to treatthe subsequent discharges of August 17 and SeptemberIas further "provocations" of the strikers, and to declaremelodramatically"On September 1. the respondentstruck againdischarging striker Ruth Six for the secondtime, and striker Tina Johnson for the first time."[Emphasis supplied.]Counsel for the General Counsel seems to rely heavilyonN L.R.B. v. Burnup and Sims, Inc.,379 U S. 21, ashis ultimate authority in challenging the discharge of thestrikers.Unfortunately, he is in error in describing thefactual situation in that case, and he misunderstands therole of good faith in cases of this kind. Indeed, he ends upby deducing legal consequences from the decision whichseem to me to be not only wholly unjustified but alsoquite appalling.Counsel for the General Counsel states that theSupreme Court held inBurnup and Simsthat "an em-ployer's good faith, but mistaken belief that employeeshad engaged in picket line misconduct is no defense totheir discharge if, in fact, they did not engage in the con-duct for which they were discharged " In this, he mis-states, of course, the nature of the misconduct for whichthe employees were discharged inBurnup and Sims.Thatcase did not involve a strike or picket line misconduct. Itinvolved rather the discharge of two employees, who toldanother employee whom they were soliciting to join theirunion, that the union would use dynamite to get in if it didnot acquire the authorizations.It is true that the principle recognized inBurnup andSims,which was that the good faith of the employer indischarging an employee is no defense if, in fact, the em-ployee was not guilty of the conduct for which he hadbeen discharged, is no less applicable in cases involvingpicket line misconduct than in cases involving other typesof misconduct. But what this means is that an employermay be legally guilty of violating Section 8(a)(1) of theAct, although he is normally blameless, since he mayhave acted in the honest but mistaken belief that the em-ployee whom he discharged was guilty of misconduct. Inthis type of case, it would seem to be pointless to beratethe employer, and charge him with all sorts of "provoca-tions."Believing that the evidence fails to establish the in-volvement of Ruth Six in the license plate incident, coun-sel for the General Counsel concludes his exegesis ofBurnup and Simsby also arguing that, in order to preventthe watering down of the principle established by it "theprotection extended by that case to a striking employeeshould apply just as much to partial-mistaken beliefs as towhollymistaken beliefs If an employer is going todischarge a striker while he is under the protection of theAct, then the employer should be required to dischargethe striker at his peril unless it is 100 percent correct inassessing the extent of the striker's misconduct." Alas, ifan employer always had to be 100 percent correct, hecould be required to reinstate a striking employee whohad been discharged for beating up three nonstriking em-ployees so badly that they had to be hospitalized if itfurther appeared that the employer was mistaken in be-lieving that the same employee had also set fire to a truckseeking to make a delivery to the struck plant.Counsel for the General Counsel has attempted to con-struct a case against the Respondent based upon moot orimmaterial "provocations" of the strikers. Theoretically,this approach has a certain validity. Actually, however,counsel for the General Counsel has not succeeded inestablishing any provocations by the Respondent towardsthe strikers. Indeed, it can more justly be said that thestrikers were guilty of provocations towards the Respond-entAfter the initial tactical discharges. the Respondentdid everything in its power to conciliate the strikers ex-cept to reinstate the few strikers who were guilty ofmisconduct but the strikers kept on spurning its proffersof the olive branch until the strike collapsed After thestrikewas over, the Respondent even reinstated VioletMiller who, although a supervisory employee had sidedwith the strikers She was not disciplined, moreover, inany manner; in fact, as she herself testified, she wastreated "a lot better" after the strike than before thestrikeIt is difficult to convict such an employer of"provocations."C. The Alleged Acts of Interference,Restraint, orCoercionThe alleged acts of interference, restraint, or coercionwith which the Respondent is charged are based mainlyon the activities of Foreman Earnest E. Garner, the headof department 25, and the acts seem to have occurred forthe most part after the election had been held. The dayafter the election Garner told Bolyard, who was his shiftleader, that he would fire on the spot anyone participatingin theUnion, and blackball anyone who called up forreferences after he had been fired. Garner also toldBolyard thatsincehe was shift leader he did not want himto talk to the employees about anything but work. Garneralso made various threats after the election in a numberof conversations with Violet Miller, his assistant. In one ofthese conversations, the foreman told her that, since the" See transcript of hearing at page 8. lines I I to 13'tDespite this circumstance, and his failure to allege the discharge ofMary Arvay on August 12 in the relevant complaint counsel for theGeneral Counselrequests a finding thatMary Arvaytogether with theseven other strikers who are mentioned in the complaint,was dischargedon August12 in violationof Section8(a)(3) and(1) of the Act W.J. RUSCOE COMPANY627employees had voted the Union in, they would no longerget their Thanksgiving turkey or their Christmas bonus.In another conversation, Garner told Violet Miller that,since the Union had come in, there would be no moreovertime. Violet Miller repeated these threats in a jokingmanner to Olympia Mangli, who seems to have been herconfidant, and possibly also to Ruth Six. Garner also re-marked to Violet Miller, in the presence of Ruth Six andRoger Justice, that since they had voted the Union in theywould not get the new plant which had been contem-plated.On another occasion, Garner came into the cof-feebreak room while Violet Miller was there with anumber of the employees, who included Ruth Six, Wil-liam Bolyard, Roger Justice, and Olympia Mangli, and re-marked to them that the Respondent would not stand fora credit union and would do away with the coffeebeak.The testimony of Violet Miller and Olympia Manglishows that the employees did not take Garner's threatsvery seriously. Violet Miller testified that she did not be-lieve anything that Garner said because she knew him tobe "a bag of wind." Olympia Mangli also testified that sheconsidered Garner to be a windbag. When she was asked:"Would you take his [Garner's] statements very seri-ously?" she replied, "In a way, yes and no. Mostly no."It appears further, moreover, that not a single one of thethreatsmade by Garner was ever carried out. Indeed,none of the Respondent's executives were aware ofGarner's antiunion activities. They had been dissatisfiedwith his work, moreover, and, when they learned aboutGarner's antiunion activities in the course of the in-vestigation of the charges in the present case, they at oncedischarged him.There can be no doubt that in themselves Garner'sthreats to the employees, direct and indirect, would con-stitute unfair labor practices in ordinary circumstances.I am aware also that ordinarily an employer is responsiblefor the acts of his supervisory employees, and that nodirect proof that he authorized such acts is necessary. ButIdo not understand these to be absolutely mechanicalrules to be applied at all times and under all circum-stances.Garner was undoubtedly a supervisory em-ployee, as was Violet Miller, his assistant, but it is ap-parent that they were not part of the top managerialhierarchy,which seems to have consisted of Ruscoe,Clause, and Echnat. If Garner sided with management,Miller sided with the striking employees, and indeedjoined them. I am convinced by the evidence as a wholethat the employees did not take what Garner said seri-ously and that they knew that he was simply "soundingoff' rather than expressing the views of management.Considering that as soon as the Respondent's manage-ment became aware of Garner's activities, he wasdischarged, moreover, and his threats were thus repu-tiated, I do not find any violations of Section 8(a)(1) ofthe Act.The Respondent is also charged with interfering withthe soliciting activities of James Johnson after he hadbeen reinstated. These activities of Johnson took place aconsiderable time after the election -in fact in the monthof October-and were carried on in the coffeebreak roomin the plant. This was the most advantageous place inwhich to solicit union membership because smoking wasnot permitted in any other place in the plant in which ex-plosivematerialswere handled. Any employee whowished to smoke during his coffeebreak had to go to thecoffeebreak room, and Johnson in pushing the Union had,therefore, a captive audience. Some of the employeeswho did not share Johnson's enthusiasm for the Unionresented, apparently, Johnson's activities. On one occa-sion when he persisted in asking one of the employees,Virginia Zumpano, to join the Union, she told him to shutup. Indeed, Johnson continued to make such a nuisanceof himself, that 10 of the employees, including VirginiaZumpano, finally presented a written complaint to themanagement in which they stated that they did not wishto be members of the Union, and asking that the manage-ment compel Johnson to let them alone.13 Faced withthese complaints, Stanley and Echnat at first requestedJohnson to refrain from attempting to sell the Union dur-ing the coffeebreaks, and mentioned to him that the em-ployees were then a captive audience. But Echnat, afterconsulting counsel, was told that Johnson had a legal rightto solicit the employees during their coffeebreaks. There-fore, on October 20, Johnson was summoned to an inter-view in Clause's office where Echnat told him that he wasfree to talk about the Union during coffeebreaks, so longas he did not do so to the point where there would becomplaint, which, added Echnat in testifying concerningwhat he said to Johnson during the interview, "was theonly reason we asked him to stop to begin with becausewe had complaint, even from the members of the union."Echnat even testified further: "As a matter of fact we sug-gested that he sell the union."While what was actually said to Johnson by either Stan-ley or Echnat prior to the view of October 20 does notseem to me to be totally clear, it would seem that indiscussing the employee's complaints with Johnson, Stan-ley or Echnat or both did mention that they thought thatwhat he was doing was unfair because the employees inthe coffeebreak room constituted a captive audience. Incertain circumstances, such a statement in itself mightconstitute a violation of Section 8(a)(1) of the Act but toreach such a conclusion it would be necessary to ignorethe context in which the statement was made. It wasmade to Johnson only because of the complaints whichhad been received from some of the employees, and thecaptive nature of the audience may have been advancedonly as an aggravating factor. In any event it is clear thatwhatever taint of illegality may have existed in whatpreviously had been said to Johnson about refrainingfrom pushing the Union during the coffeebreaks, it waseffectively removed by what Johnson was told during theOctober 20 interview. Section 8(a)(1) of the Act certainlydoes not guarantee to employees the right to make them-selves obnoxious in prosecuting their union activities.Ifind no persuasive evidence anywhere in the recordthat either before or after the election, or before or afterthe strike, the responsible representatives of the Respond-ent were actuated by union animus. Even if it could besaid that by virtue of the activities of Garner or therestriction placed upon Johnson, they violated any of theprohibitions of Section 8(a)(1) of the Act, the violationswould be no more than technical. Considering that suchviolations, if any, have been corrected, and that the13This complaint is in evidence as Respondent's Exh 9. There is ab-solutely no evidence that the Respondent in any way inspired the prepara-tion or presentation of this complaint. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has recognized the Union, and entered intoa collective-bargaining agreement with it, I see no needfor the entry of any remedial order. Such an order mightindeed disturb the amicable relations which the Respond-ent and the Union seem to have achieved.CONCLUSIONS OF LAW1.The Respondent,W. J. Ruscoe Company, is an em-ployer engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalMolders & Allied Workers Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Mildred Arvay,William Bolyard,Clarence Hammond,James Johnson,Olympia Mangli,Ruth Six, and Pearl Warier on August 12, 1966, theRespondent did not do so becausetheyhad engaged inprotected concerted activities,and did not,therefore, en-gage in any unfair labor practices effecting commercewithin the meaning of Section 8(a)(3) and (1) of the Act.4.By discharging Tina Johnson and Ruth Six on Sep-tember 1, 1966, and by refusing to reinstate themthereafter on the ground that they had been guilty ofstrike misconduct, the Respondent has not discriminatedwith respect to their hire or tenure of employment, andhas not, therefore, committed any unfair labor practiceseffecting commerce within the meaning of Section 8(a)(3)and (1) of the Act.5.The Respondent has not interfered with, restrained,or coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and has not, thereforecommitted any unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) of the Act.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law,Irecommend that an order be entered dismissing thecomplaint.